

	

		II

		109th CONGRESS

		1st Session

		S. 1248

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Ms. Landrieu (for

			 herself, Mr. Levin, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a servitude and emancipation

		  archival research clearinghouse in the National Archives.

	

	

		1.Short titleThis Act may be cited as the

			 Servitude and Emancipation Archival

			 Research ClearingHouse Act of 2005 or the

			 SEARCH Act of

			 2005.

		2.Establishment of

			 database

			(a)In

			 generalThe Archivist of the

			 United States shall establish, as a part of the National Archives, a national

			 database consisting of historic records of servitude and emancipation in the

			 United States to assist African Americans in researching their

			 genealogy.

			(b)MaintenanceThe database established by this Act shall

			 be maintained by the National Historical Publications and Records

			 Commission.

			3.Authorization of

			 appropriationsThere are

			 authorized to be appropriated—

			(1)$5,000,000 to establish the national

			 database authorized by this Act; and

			(2)$5,000,000 to provide grants to States and

			 colleges and universities to preserve local records of servitude and

			 emancipation.

			

